Mr. Justice MoGcorty delivered the opinion of the court. 2. Insurance, § 17*—who may sue for penalty. The Act of 1891, sec. 3 (J. & A. If 6493), relating to penalties for violation of the prohibition of the act against discrimination between insurance companies as to rates, etc., providing that such penalty shall “be sued for and recovered in the name of the People of the State of Illinois, by the State’s Attorney,” is explicit in its terms and excludes every other method of procedure to recover such penalty.